             Case 7:21-cr-00151-PMH Document 26 Filed 03/17/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                                WAIVER OF RIGHT TO BE PRESENT
                                -v                                              AT CRIMINAL PROCEEDING
                    KEVIN CHRISTOPHER
                                        ,                                          -20 CR- 151(PMH)
                                           Defendant.
-----------------------------------------------------------------X                 21-CR-151 (PMH)

Check Proceeding that Applies

___x_       Entry of Plea on a Felony Information

          I am aware that I have been charged with violations of federal law. I have consulted with my
          attorney about those charges. I have decided that I wish to enter a guilty plea to the
          Felony Information. I understand I have a right to appear before a judge in a courtroom in
          the Southern District of New York to enter my plea of guilty and to have my attorney beside
          me as I do. I am also aware that the public health emergency created by the COVID-19
          pandemic has interfered with travel and restricted access to the federal courthouse. I have
          discussed these issues with my attorney. By signing this document, I wish to advise the court
          that I willingly give up my right to appear in person before the judge to enter a plea of guilty.
          By signing this document, I also wish to advise the court that I willingly give up any right I might
          have to have my attorney next to me as I enter my plea so long as the following conditions are
          met. I want my attorney to be able to participate in the proceeding and to be able to speak on
          my behalf during the proceeding. I also want the ability to speak privately with my attorney at
          any time during the proceeding if I wish to do so.



Date: 3//2021
        9                Kevin Christopher                           Kevin Christopher by
                         by______

                         Print Name

____      Sentence

          I understand that I have a right to appear before a judge in a courtroom in the Southern District
          of New York at the time of my sentence and to speak directly in that courtroom to the judge who
          will sentence me. I am also aware that the public health emergency created by the COVID-19
          pandemic has interfered with travel and restricted access to the federal courthouse. I do not wish
          to wait until the end of this emergency to be sentenced. I have discussed these issues with my
          attorney and willingly give up my right to be present, at the time my sentence is imposed, in the
          courtroom with my attorney and the judge who will impose that sentence. By signing this
          document, I wish to advise the court that I willingly give up my right to appear in a courtroom in
          the Southern District of New York for my sentencing proceeding as well as my right to have my
          attorney next to me at the time of sentencing on the following conditions. I want my attorney to
            Case 7:21-cr-00151-PMH Document 26 Filed 03/17/21 Page 2 of 2



        be able to participate in the proceeding and to be able to speak on my behalf at the proceeding.
        I also want the ability to speak privately with my attorney at any time during the proceeding if I
        wish to do so.


Date: March 9
            , 2021
               __
                Print Name                                Signature of Defendant

I hereby affirm that I am aware of my obligation to discuss with my client the charges against my client,
my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and
this waiver and consent form. I affirm that my client knowingly and voluntarily consents to the
proceedings being held with my client and me both participating remotely.


              Susanne Brody
Date: 3/ 9/2021                                          _____________________________
              Print Name                                 Signature of Defense Counsel



Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also
translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter’s name is: _______________________.


Date:           _________________________
                Signature of Defense Counsel




Accepted:       ________________________
                Signature of Judge
                Date: 3/16/2021




                                                    2
